           Case 18-31041       Doc 20     Filed 02/11/19 Entered 02/12/19 08:37:54            Desc Main
                                             Document Page 1 of 5



         SO ORDERED.

         SIGNED this 11 day of February, 2019.




                                                            James P. Smith
                                                  Chief United States Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF GEORGIA
IN RE:                                                                       CHAPTER 13
Katrina Monique McIntyre
3447 McIntosh Lane
Snellville, GA 30039                                                         CASE NO. 18-31041-JPS
SS#       XXX-XX-1554



                      ORDER CONFIRMING PLAN AWARDING ATTORNEY FEES
       The debtor's plan having been transmitted to all creditors; and

       It having been determined, after hearing on notice, that the debtor's plan, or plan as amended, complies
with Chapter 13 of the Bankruptcy Code, 11 U.S.C. §1325, and with other applicable provisions of this title of the
United States Code as shown by Exhibit “A” attached hereto; and

       The Chapter 13 Trustee having recommended that the debtor's plan to be confirmed; it is

       ORDERED that the debtor's plan, or plan as amended, which plan is attached hereto as Exhibit “A” and
incorporated herein by reference, is confirmed, and the debtor is further ordered to comply with the terms of this
plan and to maintain in force all insurance required by any of his contractual agreements; and it is further

        ORDERED that an award of $3,250.00 is made to WILLIAM RHYMER as interim compensation in this
case pursuant to §331 of the Bankruptcy Code for the attorney services rendered in this case. The trustee is
directed to pay any unpaid balance as an administrative expense; and it is further

       ORDERED that all pending motions to dismiss filed by the Chapter 13 trustee are hereby withdrawn,

18-31041-JPS                              Printed: 2/11/2019   10:53 am                                Page 1 of 5
          Case 18-31041       Doc 20     Filed 02/11/19 Entered 02/12/19 08:37:54   Desc Main
                                            Document Page 2 of 5



unless a separate order has been entered resolving the motion.


                                             END OF DOCUMENT

Prepared by:

Camille Hope, Trustee
P.O. Box 954
Macon GA 31202
Telephone (478) 742-8706




18-31041-JPS                              Printed: 2/11/2019     10:53 am                  Page 2 of 5
               Case 18-31041           Doc 20      Filed 02/11/19 Entered 02/12/19 08:37:54                      Desc Main
                                                      Document Page 3 of 5



                                                UNITED STATES BANKRUPTCY COURT
                                               FOR THE MIDDLE DISTRICT OF GEORGIA

IN RE:                                                                        Chapter 13
Katrina Monique McIntyre                                                      Case No. 18-31041-JPS




                              Trustee's Summary of the Plan Including Agreed Upon Changes


Part 1
Debtor's Net Income:              4,156.00        Deb 1:    Aspen Refrigerants, Inc FKA Airgas Refrigerants
Spouse's Net Income:                  0.00        Deb 2:

Part 2: Plan Payments and Length of Plan
             Debtor proposes to make payments into the plan as follows:
2.1
            Which Debtor      Payment Amt.     Frequency                       Start Date
             Debtor 1              1,284.00    BI-WEEKLY                        10/28/2018

         until the plan is completed

2.2      Additional Payments:                                                    Source:

2.3      The debtor(s) will pay for a minimum of 36 months if the debtor (s) is/are below the median income or 57 months if the
         debtor(s) is/are above the median income.

Part 3: Treatment of Secured Claims

From the payments so received, the Trustee shall make disbursements to allowed claims as follows :

3.1      Payments on Long Term Debt

                                                                               MONTH OF FIRST                      MONTHLY PAYMENT
NAME OF CREDITOR                                                               PAYMENT UNDER PLAN                           AMOUNT
Home Point Financial Corporation                                                January 1, 2019                             $1,138.38

3.2      Payments on Arrearages on Long Term Debt

                                              ESTIMATED                   INTEREST                                                MONTHLY
NAME OF CREDITOR                              AMOUNT DUE                       RATE               COLLATERAL                      PAYMENT
Home Point Financial Corporation               8,817.71                    4.00     Arrears                                         $350.00

3.3      Secured Claims Not Subject to Cram Down

                                                               AMOUNT INTEREST                                               MONTHLY
NAME OF CREDITOR                                                 DUE       RATE          COLLATERAL                          PAYMENT
GO Federal Credit Union                                         $26,150.10  6.00 2013 Telsa S                              $820.00



  18-31041-JPS                                      Printed: 2/11/2019      10:53 am                                        Page 3 of 5
              Case 18-31041            Doc 20       Filed 02/11/19 Entered 02/12/19 08:37:54                    Desc Main
                                                       Document Page 4 of 5




3.4     Pre-confirmation Adequate Protection Payments - These payments will be applied to reduce the principal of the claim .

                                                                                                           ADEQUATE PROTECTION
NAME OF CREDITOR                                                                                             PAYMENT AMOUNT
GO Federal Credit Union                                                                                                    $150.00

3.5     Secured Creditors Subject to Cram Down

                                              AMOUNT                         INTEREST                                               MONTHLY
                                                                               RATE
NAME OF CREDITOR                                DUE              VALUE                          COLLATERAL                          PAYMENT

3.6     The following collateral is surrendered to the creditor, and the stay and co -debtor stay are lifted.


3.7     The following debts will be paid directly by the debtor (s):


3.8    The judicial liens or non-possessory, non-purchase security interests that are being avoided are listed in Part 6 Nonstandard
       Provisions.

Part 4: Treatment of Fees and Priority Debt

4.1     Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3,250.00 to be paid as follows:

Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases

4.2    Trustee's Fees: Trustee's fees are governed by statute and may change during the course of the case .


4.3    The following domestic support obligations will be paid over the life of the plan as follows: (These payments will be made
       simultaneously with payment of the secured debt to the extent funds are available and will include interest at the rate of ____%. (If
       this is left blank, no interest will be paid .)

4.4    All other 11 U.S.C. § 507 priority claims, unless already listed under 4 .3, will be paid in full over the life of the plan as funds
       become available in the order specified by law .

Part 5: Treatment of Non-Priority Unsecured Claims

5.1    Debtor(s) will make payments that will meet all of the following parameters (these are not cumulative, debtor (s) will pay
       the highest of the three):

       Disposable Income: $42,319.00                      Best Interest: $320.00                Optional: $


5.2    Binding Dividend (%): 100.00%             Estimated Dividend:


5.3    The following unsecured claims are classified to be paid at 100%. If the debtor (s) is proposing to pay less than 100 %, or to pay a
       regular monthly payment, those proposals should appear in Part 6 Nonstandard Provisions.


5.4    The executory contracts and unexpired leases listed below are assumed . Those not mentioned are rejected .



  18-31041-JPS                                       Printed: 2/11/2019     10:53 am                                        Page 4 of 5
               Case 18-31041            Doc 20       Filed 02/11/19 Entered 02/12/19 08:37:54                     Desc Main
                                                        Document Page 5 of 5




5.5      See original plan for insurance requirements .


5.6      Notwithstanding the proposed treatment or classification of any claim in the plan confirmed in this case, all lien avoidance actions or
         litigation involving the validity of liens, or preference action will be reserved and can be pursued after confirmation of the plan .
         Successful lien avoidance or preference actions will be grounds for modification of the plan .

Part 6: Nonstandard Provisions
1. Objections to proofs of claim maybe filed before or after confirmation .

2. Claims shall be paid as filed unless an objection is filed .
________________________________________________________________


      EXHIBIT "A"                                                                             /s/ Camille Hope
                                                                                      Office of the Chapter 13 Trustee




   18-31041-JPS                                      Printed: 2/11/2019       10:53 am                                        Page 5 of 5
